 Case 2:20-cv-00030-JRG Document 65 Filed 10/14/20 Page 1 of 4 PageID #: 3875



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


HUAWEI TECHNOLOGIES CO. LTD.,

            Plaintiff,
               v.
VERIZON COMMUNICATIONS, INC., et al.            No. 2:20-cv-030-JRG

               Defendants.                       Jury Trial Demanded


VERIZON BUSINESS NETWORK
SERVICES, INC., et al.

         Counterclaim-Plaintiffs,

                    v.

HUAWEI TECHNOLOGIES CO. LTD.,
              et al.

        Counterclaim-Defendants.


HUAWEI’S SUR-REPLY TO VERIZON’S MOTION FOR ENTRY OF ORDER FOCUSING
                    PATENT CLAIMS AND PRIOR ART
  Case 2:20-cv-00030-JRG Document 65 Filed 10/14/20 Page 2 of 4 PageID #: 3876




       Verizon cites no authority indicating that its request is timely. While it attempts to distinguish

the authority cited by Huawei, the simple fact is that the Model Order contains a timeline for requesting

its entry, and Verizon did not meet that deadline. Intellectual Ventures II LLC v. FedEx Corp., No.

2:16-cv-980-JRG, 2017 WL 6559169, at *1 (E.D. Tex. Dec. 22, 2017). Accordingly, the Court should

deny the motion.

       If the Court is inclined to set a schedule for claim and reference elections, Verizon has failed to

show that the Model Order is superior to Huawei’s alternative proposal. Indeed, although Verizon

criticizes Huawei’s proposal as not “workable,” Verizon acknowledges that it was willing to accept all

but the final election deadline from Huawei’s proposal. And Huawei’s proposal for a final election

deadline to occur after the claim construction order is entirely reasonable given that all of the authority

cited by both sides indicates that this type of election should occur after the claim construction order.

CyWee Grp. Ltd. v. Samsung Elecs. Co., No. 2:17-cv-140-WCB, 2018 WL 4100760, at *1 (E.D. Tex.

July 2, 2018); Macrosolve, Inc. v. Antenna Software, Inc., 6:11-cv-287-MHS-JDL (E.D. Tex. June 21,

2013); see also Realtime Data, LLC v. MetroPCS Texas, LLC, No. 6:10-cv-493-LED-JDL, slip op. at 1

(E.D. Tex. Dec. 13, 2011). Thus, if the Court is inclined to enter a schedule, it should enter Huawei’s

proposed schedule.

       The remainder of Verizon’s reply mentions, but fails to engage with, the issues raised in

Huawei’s response. First, Verizon asserts that its non-infringement contentions are adequate because

both sides have provided the same level of disclosure. This argument is unusual because Verizon

served an interrogatory for non-infringement positions on September 9, 2020, and Huawei had not yet

responded at the time Verizon filed its reply. Regardless, the assertion is plainly not true. Verizon has

provided a list of nearly every limitation of every claim, and it asserts without explanation that those

limitations are not met. Ex. 1, Verizon’s interrogatory response. In contrast, Huawei has identified

specific limitations and provided narrative explanations as to why those limitations are not met. Ex. 2,

Huawei’s interrogatory response. Huawei has also provided specific information regarding scope of

use that is particularly relevant to the asserted method claims. This is precisely the type of information
that Huawei identified as an important prerequisite to claim dropping, and it is information that Verizon
                                                   -1-
  Case 2:20-cv-00030-JRG Document 65 Filed 10/14/20 Page 3 of 4 PageID #: 3877




should have already disclosed.

       Second, Verizon continues to argue that the initial Model Order deadline and limits are

necessary to streamline claim construction. But as Huawei previously explained, the patents-at-issue

contain a number of similar claims for methods, apparatuses, transmitters, and receivers. Thus, a more

effective way to streamline the claim construction process would be for the parties to reduce claim

terms, not claims. Verizon has no response, and it still fails to show that its requested relief would

achieve its stated goal of streamlining the claim construction process.

       Third, Verizon misconstrues the method/apparatus claim issue. In its response, Huawei

explained that if Huawei elects to assert four independent claims for each patent that has transmitting

method, receiving method, transmitter, receiver claims, an initial reduction limit of 32 claims would

allow Huawei to retain less than one dependent claim for each asserted patent. This would be an

excessive claim reduction if Verizon is sitting on non-infringement contentions that depend on the

method/apparatus/transmitter/receiver distinctions. Moreover, increasing the limit to allow assertion of

these similar independent claims would not create an undue burden on the parties or the Court. Verizon

also has no response to this argument.

       Finally, Verizon repeatedly accuses Huawei of refusing to compromise. As explained above,

Huawei has good reason to insist on its positions. Indeed, Verizon could put an end to this dispute by

agreeing that the final election occur after the Court issues its claim construction order. Given that this

provision is overwhelmingly supported by the caselaw, Huawei’s conduct has been entirely reasonable.

       Accordingly, Huawei requests that the present motion be denied. In the alternative, if the Court

is inclined to enter a schedule for claim and reference elections, Huawei requests that the Court enter

the proposed order attached to Huawei’s response to this motion.




                                                    -2-
  Case 2:20-cv-00030-JRG Document 65 Filed 10/14/20 Page 4 of 4 PageID #: 3878



Dated: October 14, 2020                            Respectfully submitted,

                                                   /s/ Bradley W. Caldwell
                                                   Bradley W. Caldwell
                                                   Texas Bar No. 24040630
                                                   bcaldwell@caldwellcc.com
                                                   Jason D. Cassady
                                                   Texas Bar No. 24045625
                                                   jcassady@caldwellcc.com
                                                   John Austin Curry
                                                   Texas Bar No. 24059636
                                                   acurry@caldwellcc.com
                                                   Justin T. Nemunaitis
                                                   Texas Bar No. 24065815
                                                   jnemunaitis@caldwellcc.com
                                                   CALDWELL CASSADY CURRY P.C.
                                                   2121 N. Pearl St., Suite 1200
                                                   Dallas, Texas 75201
                                                   (214) 888-4848

                                                   Gregory P. Love
                                                   Texas Bar No. 24013060
                                                   greg@lovetrialfirm.com
                                                   LOVE LAW FIRM
                                                   P.O. Box 948
                                                   Henderson, Texas 75653
                                                   (903) 212-4444

                                                   ATTORNEYS FOR PLAINTIFF/COUNTERCLAIM
                                                   DEFENDANT HUAWEI TECHNOLOGIES CO., LTD.
                                                   AND COUNTERCLAIM DEFENDANTS HUAWEI
                                                   TECHNOLOGIES USA, INC. AND FUTUREWEI
                                                   TECHNOLOGIES, INC.


                                  CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in compliance

with Local Rule CV-5(a). As such, this document was served on all counsel who have consented to

electronic service on this 14th day of October 2020. Local Rule CV-5(a)(3)(A).

                                                        /s/ Bradley W. Caldwell
                                                        Bradley W. Caldwell


                                                 -3-
